Title: From George Washington to Brigadier General James Mitchell Varnum, 21 May 1778
From: Washington, George
To: Varnum, James Mitchell


                    
                        Dear Sir
                        Head Quarters 21st May 1778
                    
                    Upon perusing the Petition hand’d by you this Morning in favor of Lieutenant Peck—I have given orders that he may be released from his Arrest.
                    The Nature of the Charge exhibited against this Gentleman is very weighty, & which, the excellent Character he has hitherto borne, could only induce me to overlook—I hope this Instance will sufficiently warn him, & prevent his doing any thing in future which may draw on him the Censure of his Brother Officers. I am Dear Sir your mo. Obedt Servt
                    
                        Go: Washington
                    
                